Title: From Benjamin Franklin to Vergennes, 4 July 1783
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


          
            Sir,
            Passy July 4. 1783.
          
          I have the honour to communicate to your Excellency, by Order of Congress, their
            Resolution of the 2d of May. It will
            explain itself; and I can add no Arguments to enforce the Request it contains, which I
            have not already urged with an Importunity that nothing but a Sense of Duty could oblige
            me to use, when I see so clearly that it is painful to you as well as to me. I confide
            also much more in the Representation M. de la Luzerne has probably made to you on the
            Affair. I will only say, that from a perfect
            Knowledge I have of their present Situation, no Favour of the Kind from his Majesty
            could ever be more essentially serviceable to the United States, or make a more lasting
            Impression.
          I send withal an Address the Congress has just made to the several States, wherein you will see the Steps they are taking
            to procure the necessary Funds, for answering all Engagements; in which I have no doubt
            they will succeed. Your Excellency will also see there, the Manner in which I have
            written on the Subject; and you will
            find that the Contract of July last was ratified, and with Expressions of Gratitude, in
            January last, tho’ the Original
            Ratification is not yet come to hand. With great Respect, I am, Sir, Your Excellency’s
            most obedient & most humble Servant.
          
            B Franklin
            His Exy Ct. de Vergennes
          
         
          Endorsed: M de R
          Notation: Rep. le 18 Juillet
        